03/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 18-0673



                                 No. DA 18-0673

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

RENIE RAYMOND JOSEPH FILLION,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for an extension of time, and good

cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted a 60-day extension of

time to and including May 18, 2020, within which to prepare, serve, and file its

response brief.




JMK                                                                     Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             March 10 2020